As filed with the Securities and Exchange Commission on 1/29/16 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:February 29, 2016 Date of reporting period:November 30, 2015 Item 1. Schedules of Investments. Wasmer Schroeder High Yield Municipal Fund Schedule of Investments November 30, 2015 (Unaudited) Principal Amount Value MUNICIPAL BONDS - 96.19% Alabama - 4.68% County of Jefferson Alabama Revenue Bonds 5.25%, 1/1/2016 (Callable 12/31/2015) $ $ 5.25%, 1/1/2019 (Callable 12/31/2015) 5.25%, 1/1/2020 (Callable 12/31/2015) 5.50%, 1/1/2021 (Callable 12/31/2015) (AGM Insured) 5.50%, 1/1/2022 (Callable 12/31/2015) 5.25%, 1/1/2023 (Callable 12/31/2015) (AGM Insured) 5.25%, 1/1/2023 (Callable 12/31/2015) 5.00%, 1/1/2024 (Callable 12/31/2015) 4.75%, 1/1/2025 (Callable 12/31/2015) (AMBAC Insured) 4.75%, 1/1/2025 (Callable 12/31/2015) (AGM Insured) 4.75%, 1/1/2025 (Callable 12/31/2015) Arizona - 1.78% Salt Verde Financial Corp. Revenue Bonds 5.00%, 12/1/2037 California - 5.44% Bay Area Toll Authority Revenue Bonds 5.00%, 10/1/2054 (Callable 10/1/2024) California Pollution Control Financing Authority Revenue Bonds 5.00%, 7/1/2037 (Callable 7/1/2017) (f) California Statewide Communities Development Revenue Bonds 5.25%, 12/1/2044 (Callable 12/1/2024) Ceres Redevelopment Agency Tax Allocation Refunding Bonds 4.00%, 11/1/2031 (Callable 11/1/2016) (AMBAC Insured) Hercules Redevelopment Agency Tax Allocation 5.00%, 8/1/2025 (Callable 2/1/2018) (AMBAC Insured) San Joaquin Hills Transportation Corridor Agency Revenue Bonds 5.25%, 1/15/2049 (Callable 1/15/2025) Soledad Redevelopment Agency Tax Allocation Bonds 5.00%, 12/1/2032 (Callable 12/1/2017) (XLCA Insured) Stockton Public Financing Authority Revenue Bonds 5.25%, 9/1/2037 (Callable 9/1/2016) (AGC Insured) Colorado - 2.88% Denver Convention Center Hotel Authority Revenue Bonds 5.00%, 12/1/2035 (Callable 11/1/2016) (XLCA Insured) Public Authority for Colorado Energy Revenue Bonds 6.50%, 11/15/2038 District of Columbia - 1.65% Metropolitan Washington Airports Authority Dulles Toll Road Revenue Bonds 5.00%, 10/1/2053 (Callable 4/1/2022) Florida - 13.45% Alachua County Health Facilities Authority Revenue Bonds 5.00%, 12/1/2036 (Callable 12/1/2024) Capital Trust Agency Inc. Revenue Bonds 5.00%, 11/1/2047 (Callable 11/1/2022) Collier County Educational Facilities Authority Revenue Bonds 6.125%, 11/1/2043 (Callable 11/1/2023) Collier County Health Facilities Authority Revenue Bonds 5.00%, 5/1/2045 (Callable 5/1/2025) Florida Gulf Coast University Financing Corp. Revenue Bonds 5.00%, 2/1/2043 (Callable 2/1/2023) Florida Higher Educational Facilities Financial Authority Revenue Bonds 5.00%, 4/1/2032 (Callable 4/1/2022) Lee County Industrial Development Authority Revenue Bonds 4.50%, 10/1/2032 (Callable 10/1/2022) 5.50%, 10/1/2047 (Callable 10/1/2022) Midtown Miami Community Development District Special Assessment 5.00%, 5/1/2037 (Callable 5/1/2023) Palm Beach County Health Facilities Authority Revenue Bonds 7.25%, 6/1/2034 (Callable 6/1/2022) Talis Park Community Development District Special Assessment 5.25%, 5/1/2016 5.55%, 5/1/2036 (Callable 12/31/2015) Town of Davie Florida Revenue Bonds 6.00%, 4/1/2042 (Callable 4/1/2023) Villagewalk of Bonita Springs Community Development District Special Assessment 5.15%, 5/1/2038 (Callable 5/1/2017) Winter Garden Village at Fowler Groves Community Development District Special Assessment 5.65%, 5/1/2037 (Callable 5/1/2016) Georgia - 2.20% Municipal Electric Authority of Georgia Revenue Bonds 5.00%, 7/1/2060 (Callable 7/1/2025) Guam - 1.13% Guam Government Waterworks Authority Revenue Bonds 5.00%, 7/1/2035 (Callable 7/1/2024) Guam Power Authority Revenue Bonds 5.00%, 10/1/2034 (Callable 10/1/2022) Illinois - 12.61% Chicago Board of Education General Obligation Bonds 5.00%, 12/1/2022 (Callable 12/1/2017) (AGM Insured) 5.00%, 12/1/2042 (Callable 12/1/2022) (AGM Insured) Chicago Park District General Obligation Bonds 4.00%, 1/1/2022 (Callable 1/1/2018) 5.50%, 1/1/2033 (Callable 1/1/2019) City of Chicago Illinois Sales Tax Revenue Bonds 5.00%, 1/1/2032 (Callable 1/1/2025) City of Chicago Illinois General Obligation Bonds 4.00%, 1/1/2017 (Callable 12/31/2015) (AMBAC Insured) 4.00%, 1/1/2020 (Callable 1/1/2018) 5.00%, 1/1/2025 5.00%, 1/1/2029 (Callable 1/1/2020) (AGM Insured) 5.25%, 1/1/2033 (Callable 1/1/2018) 5.50%, 1/1/2039 (Callable 1/1/2025) City of Chicago Illinois Waterworks Revenue Bonds 5.00%, 11/1/2044 (Callable 11/1/2024) Metropolitan Pier & Exposition Authority Revenue Bonds 5.20%, 6/15/2050 (Callable 6/15/2020) State of Illinois General Obligation Bonds 5.00%, 2/1/2021 5.25%, 7/1/2030 (Callable 7/1/2023) 5.00%, 3/1/2034 (Callable 12/31/2015) (AMBAC Insured) 5.00%, 5/1/2034 (Callable 5/1/2024) 5.00%, 2/1/2039 (Callable 2/1/2024) Iowa - 2.18% Iowa Finance Authority Revenue Bonds 4.75%, 8/1/2042 (Callable 8/1/2022) Iowa Higher Education Loan Authority Revenue Bonds 5.00%, 10/1/2037 (Callable 10/1/2025) Louisiana - 2.97% Juban Crossing Economic Development District Revenue Bonds 7.00%, 9/15/2044 (Callable 3/15/2025) (f) Louisiana Local Government Environmental Facilities & Community Development Authority Revenue Bonds 6.30%, 7/1/2030 (AMBAC Insured) Louisiana Public Facilities Authority Revenue Bonds 5.00%, 7/1/2017 (Callable 7/1/2016) (CIFG Insured) 5.00%, 7/1/2030 (Callable 7/1/2016) (CIFG Insured) 4.50%, 7/1/2038 (Callable 7/1/2016) (CIFG Insured) Maryland - 2.01% City of Baltimore Maryland Revenue Bonds 5.25%, 9/1/2023 (Callable 9/1/2016) (XLCA Insured) 5.25%, 9/1/2025 (Callable 9/1/2016) (XLCA Insured) 5.25%, 9/1/2026 (Callable 9/1/2016) (XLCA Insured) 5.00%, 9/1/2032 (Callable 9/1/2016) (XLCA Insured) 5.25%, 9/1/2039 (Callable 9/1/2016) (XLCA Insured) State of Maryland Economic Development Corp. Revenue Bonds 5.00%, 7/1/2039 (Callable 7/1/2025) Massachusetts - 0.53% Massachusetts Development Finance Agency Revenue Bonds 5.125%, 7/1/2044 (Callable 7/1/2024) Michigan - 6.36% City of Detroit Michigan General Obligation Bonds 5.00%, 4/1/2020 (Callable 12/31/2015) (NATL Insured) 5.25%, 4/1/2023 (Callable 12/31/2015) (AMBAC Insured) City of Detroit Michigan Sewage Disposal System Revenue Bonds 7.00%, 7/1/2027 (Callable 7/1/2019) (AGM Insured) City of Detroit Michigan Water Supply System Revenue Bonds 5.00%, 7/1/2034 (Callable 12/31/2015) (NATL Insured) 5.00%, 7/1/2034 (Callable 7/1/2016) (AGM Insured) County of Wayne Michigan General Obligation Bonds 5.00%, 12/1/2030 (Callable 12/1/2015) (NATL Insured) 5.00%, 2/1/2038 (Callable 2/1/2018) (AGM Insured) Detroit Wayne County Stadium Authority Revenue Bonds 5.00%, 10/1/2026 (Callable 10/1/2022) (AGM Insured) Michigan Finance Authority Revenue Bonds 5.00%, 4/1/2020 (Callable 12/31/2015) (NATL Insured) 5.125%, 4/1/2022 (Callable 4/1/2016) (NATL Insured) 5.25%, 4/1/2023 (Callable 12/31/2015) (AMBAC Insured) 5.00%, 7/1/2032 (Callable 7/1/2024) (AGM Insured) 5.00%, 7/1/2044 (Callable 7/1/2024) Minnesota - 8.15% City of Cologne Minnesota Revenue Bonds 5.00%, 7/1/2045 (Callable 7/1/2024) Southcentral Minnesota Multi-County Housing & Redevelopment Authority Revenue Bonds 3.294%, 2/1/2000 (b) (c) 3.294%, 2/1/2002 (b) (c) 3.294%, 2/1/2005 (b) (c) 3.294%, 2/1/2006 (b) (c) 3.294%, 2/1/2007 (b) (c) 3.294%, 6/1/2008 (b) (c) 3.294%, 2/1/2017 (b) (c) 3.294%, 2/1/2025 (b) (c) New Jersey - 7.83% Atlantic City Municipal Utilities Authority Revenue Bonds 4.00%, 6/1/2016 (AMBAC Insured) 4.125%, 6/1/2024 (Callable 6/1/2017) (AMBAC Insured) 4.00%, 6/1/2025 (Callable 6/1/2017) (AMBAC Insured) New Jersey Economic Development Authority Revenue Bonds 5.00%, 6/15/2025 5.00%, 3/1/2030 (Callable 3/1/2023) 5.00%, 6/15/2034 (Callable 6/15/2024) New Jersey Transportation Trust Fund Authority Revenue Bonds 5.00%, 6/15/2025 (Callable 6/15/2023) 4.625%, 6/15/2030 (Callable 6/15/2025) 5.00%, 6/15/2044 (Callable 6/15/2024) South Jersey Transportation Authority Revenue Bonds 5.00%, 11/1/2039 (Callable 11/1/2024) New Mexico - 0.53% City of Farmington New Mexico Revenue Bonds 4.875%, 4/1/2033 (Callable 4/1/2016) (e) New York - 4.01% City of Niagara Falls New York General Obligation Bonds 4.50%, 5/15/2028 (Callable 5/15/2017) (AMBAC Insured) New York City Industrial Development Agency Revenue Bonds 5.00%, 1/1/2046 (Callable 1/1/2017) (AMBAC Insured) New York Liberty Development Corp. Revenue Bonds 5.25%, 10/1/2035 Ohio - 1.39% City of Cleveland Ohio Airport System Revenue Bonds 5.00%, 1/1/2031 (Callable 1/1/2022) Pennsylvania - 0.71% City of Harrisburg Pennsylvania General Obligation Bonds 0.00%, 3/15/2016 (AMBAC Insured) (d) 0.00%, 3/15/2017 (AMBAC Insured) (d) 0.00%, 9/15/2018 (AMBAC Insured) (d) Puerto Rico - 4.67% Commonwealth of Puerto Rico General Obligation Bonds 5.50%, 7/1/2020 (NATL Insured) Puerto Rico Electric Power Authority Revenue Bonds 5.00%, 7/1/2022 (Callable 12/31/2015) (NATL Insured) 5.00%, 7/1/2023 (Callable 12/31/2015) (NATL Insured) 5.00%, 7/1/2024 (Callable 7/1/2017) (AGM Insured) 5.00%, 7/1/2024 (Callable 12/31/2015) (NATL Insured) Puerto Rico Highways & Transportation Authority Revenue Bonds 5.00%, 7/1/2018 (Callable 12/31/2015) (NATL Insured) 5.50%, 7/1/2029 (AMBAC Insured) 4.75%, 7/1/2038 (Callable 7/1/2018) (NATL Insured) Puerto Rico Infrastructure Financing Authority Revenue Bonds 5.50%, 7/1/2027 (AMBAC Insured) Puerto Rico Municipal Finance Agency Revenue Bonds 5.25%, 8/1/2022 (AGC Insured) Puerto Rico Public Buildings Authority Revenue Bonds 5.50%, 7/1/2035 (Callable 7/1/2017) (AMBAC Insured) (e) South Carolina - 0.02% Connector 2000 Association Inc. Revenue Bonds 0.00%, 1/1/2016 (b) (d) 0.00%, 1/1/2021 (b) (d) 0.00%, 1/1/2022 (b) (d) 0.00%, 1/1/2032 (Callable 4/1/2026) (b) (d) 0.00%, 7/22/2051 (Callable 4/1/2026) (b) (d) 0.00%, 7/22/2051 (Callable 4/1/2026) (b) (d) Tennessee - 0.58% Chattanooga Tennessee Health, Educational and Housing Facility Board Revenue Bonds 5.00%, 10/1/2029 (Callable 10/1/2025) Texas - 2.42% Austin Convention Enterprises Inc. Revenue Bonds 5.00%, 1/1/2034 (Callable 1/1/2017) (XLCA Insured) Central Texas Turnpike System Revenue Bonds 5.00%, 8/15/2041 (Callable 8/15/2022) Vermont - 1.61% City of Burlington Vermont General Obligation Bonds 5.00%, 11/1/2035 (Callable 11/1/2022) (AGM Insured) City of Burlington Vermont Airport Revenue Bonds 4.00%, 7/1/2028 (Callable 7/1/2022) Virginia - 1.51% City of Chesapeake Virginia Expressway Toll Road Revenue Bonds 4.125%, 7/15/2042 (Callable 7/15/2022) 5.00%, 7/15/2047 (Callable 7/15/2022) Washington - 1.84% Greater Wenatchee Regional Events Center Public Facilities District Revenue Bonds 4.50%, 9/1/2022 5.25%, 9/1/2032 (Callable 9/1/2022) Skagit County Public Hospital District No. 1 Revenue Bonds 5.00%, 12/1/2037 (Callable 12/1/2023) Wisconsin - 1.05% Wisconsin Health & Educational Facilities Authority Revenue Bonds 5.25%, 12/1/2049 (Callable 12/1/2022) TOTAL MUNICIPAL BONDS (Cost $88,385,812) MONEY MARKET FUNDS - 4.37% Fidelity Institutional Tax-Exempt Portfolio - Institutional Class, 0.01% (a) TOTAL MONEY MARKET FUNDS (Cost $4,197,548) Total Investments (Cost $92,583,360) - 100.56% Liabilities in Excess of Other Assets - (0.56)% ) TOTAL NET ASSETS - 100.00% $ Scheduled principal and interest payments are guaranteed by the following bond insurers. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - Ambac Assurance Corp. CIFG - CIFG Assurance North America, Inc. NATL - National Public Finance Guarantee XLCA - Syncora Guarantee Inc. The insurance does not guarantee the market value of the municipal bonds. (a) Rate shown is the 7-day annualized yield at November 30, 2015. (b) Security is considered illiquid.As of November 30, 2015, the value of these investments was $6,284,147 or 6.55% of total net assets. (c) Security is in default. (d) Security is a zero coupon bond. Zero coupon bonds are issued at a substantial discount from their value at maturity. (e) Variable rate security.Rate shown reflects the rate in effect as of November 30, 2015. (f) Security purchased within the terms of a private placement memorandum, exempt from registration under rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other "qualified institutional buyers." Wasmer, Schroeder & Company, Inc., the Fund's adviser, has determined that such security is liquid in accordance with the liquidity guidelines approved by the Board of Trustrees of Advisors Series Trust. As of November 30, 2015, the value of these investments was $2,536,730, or 2.64% of total net assets. Wasmer Schroeder High Yield Municipal Fund Notes to the Schedule of Investments November 30, 2015 (Unaudited) Note 1 – Securities Valuation The Wasmer Schroeder High Yield Municipal Fund’s (the “Fund”) investments in securities are carried at their fair value. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Debt securities are valued at their bid prices furnished by an independent pricing service using valuation methods that are designed to represent fair value.These valuation methods can include matrix pricing and other analytical pricing models, market transactions, and dealer-supplied valuations.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most debt securities are categorized in level 2 of the fair value hierarchy. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Investments in open-end mutual funds are valued at their net asset value per share and are typically categorized in level 1 of the fair value hierarchy. Illiquid Securities - A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the Fund.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.The Fund intends to hold no more than 15% of its net assets in illiquid securities.As of November 30, 2015, the Fund held illiquid securities with a value of $6,284,147 or 6.55% of total net assets. Information concerning these illiquid securities is as follows: PAR Dates Acquired Cost Basis Connector 2000 Association Inc., due 2016-2051 2/10 Southcentral Minnesota Multi-County Housing & Redevelopment Authority, due 2000-2025 9/04 – 2/14 The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2015: Level 1 Level 2 Level 3 Total Fixed Income Municipal Securities $
